department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend v grant program we grant program x grant program y grant program b dollars annual dollar amount c dollars scholarship amount d state location e state f dollars annual dollar amount g dollars scholarship amount h college j high school k high school l high school m named individual n dollars annual dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won’t be taxable letter catalog number 58263t also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates that you will operate four scholarship programs your purpose is to enhance access to higher education general information applicable to all scholarships in all cases within the scholarship programs selections are made on an objective nondiscriminatory basis gender and race are never a consideration no person with a conflict of interest or person deemed to be disqualified party may apply or receive a scholarship financial need ability to succeed in college along with character and motivation are core considerations all recipients receive and must sign a scholarship contract which sets forth the terms of the scholarship what can be expected from you and the obligations of the recipient in addition all students must submit a financial aid letter or its equivalent from the university setting forth all the sources of financial aid being received by the student you administer all the direct scholarship programs to insure renewal criteria are met astudent completing less than credit hours or achieving less than a gpa will by each student for the duration of the scholarship the administrative criteria include grade reports detailing semester credit hours and gpa and documentation of community service hours performed your first scholarship program is administered by v you budget b dollars annually with a maximum annual scholarship of c dollars per student for years be placed on probation and given an opportunity to recover if the student then meets the credit hour and gpa requirements the following semester the probation status is removed if not the scholarship is terminated you set the following parameters s d students must come from the counties of d minimum sat act score must attend a e public college or university v submits applications meeting those parameters you review applications and make a recommendation of recipients to v v awards scholarships and administers them for the duration post-award administration includes documenting attendance at a state college or university and maintaining gpa requirements for renewal your second scholarship program is w and is administered by h you budget f dollars annually with a maximum annual scholarship of g dollars per student for two years letter catalog number 58263t s p h collects applications for the w and reviews them for completion you review the applications for demonstrated academic ability -- gpa of is required to apply financial need is a major consideration applicant must apply for a pell grant but receipt is not a requirement letters of recommendation from h personnel must attend a e public university or college personal interview required with you and selections after interviews renewal requirements s e e a maintain a gpa of or better on a minimum of semester hours perform hours of community service per semester not subject_to disciplinary action by the school i ii iii iv correspond with you regarding college experience your third scholarship program is x you budget f dollars annually with a maximum annual scholarship of g dollars per student for four years scholarships are for graduating seniors of the following high schools in d j k l all three high schools consider the following a maintain a gpa of or better on a minimum of semester hours b perform hours of community service per semester c correspond with the family of m as to their academic plan and progress j has a school scholarship committee which considers applications from all students applying for the various scholarships available to the school they select a group of five for your consideration you interview the five and select one to three recipients - n w r o o n demonstrated academic ability -- gpa of is required to apply financial need is a major consideration applicant must apply for a pell grant but receipt is not a requirement recommendations of faculty and staff see special note below must attend a e public university or college personal interview required prior to your selection renewal requirements l seniors send applications directly to you one recipient is selected your fourth scholarship program is y you budget n dollars annually with a maximum annual scholarship of g dollars per student for two or four years k’s counselor collects all the applications and forwards them to you you filter out the top five for interviews after interviewing all five you select one to two recipients letter catalog number 58263t applicants come from a variety of sources some may be referrals from board members or former scholarship recipients looking for postgraduate support or students who did not fit the exact profile of another of your scholarships but were impressive and in need of academic support y program criteria are similar to w program criteria a demonstrated academic ability -- gpa of is required to apply continuing and or graduate students must have a gpa financial need is a major consideration applicant must apply for a pell grant but receipt is not a requirement letters of recommendation from academic contacts o a e must attend a e public university or college applications are submitted with supporting documentation and a personal interview is conducted amemo of recommendation is submitted to the executive director for his and the sitting board president’s approval renewal requirements a b c maintain a gpa of or better on a minimum of credit hours each semester must attend a e public university or college must not be the subject of the disciplinary action by the school basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 this determination only covers the grant programs described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent e e e e e other conditions that apply to this determination e letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
